DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the After Final Consideration Program Request filed on 7/9/2021. Claims 1-18 are pending in the case. Claim 19 is cancelled. 

Allowable Subject Matter

2.	Claims 1-18 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 12, 13 and 14, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Angiulo teaches displaying a row of thumbnails representing images in a first region of the display, and an image in a larger pane in a second region of the display. One thumbnail in the row is selected, and the larger pane displays the larger size image of this thumbnail. The user can scroll the row of thumbnails to find a thumbnail of interest, and the image displayed in the larger panel remains unchanged until the user selects another thumbnail.  
The prior art of Savliwala teaches displaying a list of results of a search for restaurants. The information about each restaurant includes multiple pieces of information, e.g. name, image, rating, reviews, description, type of food, price range, address, etc.

But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“store a plurality of pieces of information concerning a plurality of objects; 
provide first display data for arranging and displaying a plurality of display regions on a display screen of a user terminal in a predetermined display shape respectively, 
each display region corresponding to a respective one of the plurality of objects such that a part of the stored pieces of information concerning the object is displayed in the corresponding one of the plurality of display regions; 
acquire a switching instruction that indicates a first operation performed on one of the display regions displayed on the display screen of the user terminal; and 
in response to the switching instruction being acquired, switch information displayed in the one of the display regions to another piece of information while maintaining the information displayed in remaining display regions, based on the first display data, 
wherein: 
the first display data for includes dividing data for dividing each of the plurality of display regions into a plurality of sub regions for display, 
each sub region displaying a different type of information of the stored pieces of information concerning the object corresponding to the display region; and 
when the information displayed in a sub region of the one of the display regions is switched based on the first operation being performed in the sub region, information in a corresponding sub region of the other display regions is switched, while maintaining information displayed in remaining sub regions of the display regions“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
July 26, 2021